Citation Nr: 0701423	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  He died in December 2003.  The appellant is 
his widow.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran did not have wartime military service.


CONCLUSION OF LAW

The appellant's claim for death pension benefits lacks legal 
merit.  38 U.S.C.A. §§ 1541, 5103A, 5107(b), 5108 (West 
2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.102, 3.159, 3.203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal, including a hearing before the RO.  The appellant 
was also provided with the opportunity to present testimony 
before the Board, but failed to report as scheduled.  
38 C.F.R. § 20.704.

Therefore, further discussion of the VCAA is not required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

The appellant contends she is eligible for death pension 
benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  
An appellant is entitled to these benefits if the veteran 
served for 90 days or more, part of which was during a period 
of war; or, if the veteran served during a period of war and 
was discharged from service due to a service-connected 
disability or had a disability determined to be service-
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§ 3.3(b)(4).

Qualifying service is the total period of active service, 
exclusive of time spent on furlough, on unpaid absence 
without leave (AWOL), under arrest without acquittal, in 
desertion, or while undergoing court martial.  See 38 C.F.R. 
§ 3.15 (2006).  See also 38 C.F.R. § 3.203 (evidence of 
service for the purpose of establishing entitlement to 
pension benefits). 

Analysis

A review of the record discloses the veteran had active 
military service from September 1961 to September 1963.  
There is no evidence that the veteran, during his active 
military service, was stationed in Vietnam.  This information 
was confirmed via a DD Form 214 (Armed Forces of the United 
States Report of Transfer or Discharge) and a Request for 
Information, VA Form 07-3101, dated in November 2004.  

In short, although the veteran had 90 days or more of 
qualifying service, such service did not occur during a 
period of war.  See 38 C.F.R. § 3.2(f) (period of war for the 
Vietnam era is February 28, 1961 to May 7, 1975 if the 
veteran served in the Republic of Vietnam during that time 
period; otherwise, service from August 5, 1964 to May 7, 
1975).  And, the veteran was not discharged from service as a 
result of a service-connected disability, nor was his 
service-connected bilateral hearing loss such that it would 
have justified a discharge for disability.  Consequently, the 
appellant's claim for death pension benefits is meritless and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The claim for death pension benefits is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


